UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7731



VICTOR QUINONES-MOLINAR, a/k/a Gondola
Quinones-Molinar,

                                             Petitioner - Appellant,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
471-MJG)


Submitted:   February 14, 2002               Decided:   March 6, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Quinones-Molinar, Appellant Pro Se.         Stephen Matthew
Schenning, United States Attorney, Baltimore, Maryland; George W.
Maugans, IMMIGRATION AND NATURALIZATION SERVICE, Baltimore, Mary-
land; Patrick Shen, Linda Susan Wendtland, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Victor Quinones-Molinar, a native and citizen of Panama who

was a lawful resident of the United States until he was ordered

deported to Panama as a result of an aggravated felony conviction,

appeals the district court’s order denying his 28 U.S.C. § 2241

petition for writ of habeas corpus.     In his petition, Quinnones-

Molinar challenged his continued post-removal detention by the

Immigration and Nationalization Service under 8 U.S.C. § 1231(a)(6)

and 8 C.F.R. § 241.4.   The record reflects that during the pendency

of this appeal, Quinones-Molinar was deported to Panama.    Finding

this appeal to be moot, we dismiss it accordingly.      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




                                  2